Citation Nr: 1233666	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  06-38 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD), prior to June 25, 2007.  

2.  Entitlement to an evaluation in excess of 60 percent for the service-connected herpes genitalis.  

3.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU), prior to June 25, 2007.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1990.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision, and a December 2006 rating decision, issued in January 2007, by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The April 2006 rating decision granted a 10 percent rating for the service-connected herpes genitalis, effective January 30, 2006, the date VA received the claim for an increased rating.  The January 2007 rating decision granted service connection for PTSD and assigned a 30 percent evaluation, effective June 23, 2005.  

In September 2007, the Veteran was granted a temporary total evaluation due to hospitalization over 21 days, from June 25, 2007 to September 1, 2007, and an evaluation of 30 percent was assigned effective September 1, 2007.  In December 2007 the RO granted increased evaluations to 50 percent for PTSD, for the period prior to June 25, 2007, and for the period since September 1, 2007.  

The Veteran was scheduled for a hearing in at the RO in Roanoke in February 2008.  The record reflects that the Veteran cancelled the hearing, and has not indicated or argued that he be rescheduled for a new hearing.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2011).  

In March 2010, the Board remanded the matter to the RO via the Appeals Management Center (AMC), in Washington, DC for additional development of the record.  In a May 2011 rating decision, the AMC granted a 100 percent evaluation for PTSD, effective September 1, 2007.  Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet.App.35 (1993).  The Veteran has expressed his desire to continue with his claim for an increased evaluation for his PTSD.  Therefore, the claim for an evaluation in excess of 50 percent, prior to June 25, 2007 remains on appeal.  

Further, to the extent indicated hereinbelow, the record is found to reasonably raise the matter of entitlement to a TDIU rating for the period prior to June 25, 2007.  Hence, this claim has been listed on the title page.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

Finally, the issues of service connection for a lung disorder and for a skin disorder (other than the service-connected herpes genitalis, pseudofolliculitis and eczema), each claimed as secondary Agent Orange exposure were reasonably raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes that these matters had been referred to the AOJ for appropriate action in the past; however, the RO/AMC has failed to address them.  The Board does not have jurisdiction and again refers these matters to the AOJ for appropriate action.  

The matter of entitlement to a TDIU rating, prior to June 25, 2007, is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1. Prior to June 25, 2007, the Veteran competently and credibly reported the manifestations of his psychiatric symptomatology, including depression, avoidance and numbing, increased arousal, increased irritability, extreme isolating, detachment from relationships, exaggerated startle response, nightmares, hypervigilance, intrusive thoughts, flashbacks, obsessive compulsive behavior, chronic suicidal ideation, difficulty concentrating, poor attention span, social withdrawal, diminished closeness and generalized anxiety.  

2. Prior to June 25, 2007, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  

3. For the entire period of the appeal, the Veteran's herpes genitalis is manifested by constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12 month period.  He is currently in receipt of the maximum schedular rating for his herpes disability.  The established schedular criteria to evaluate herpes genitalis contemplate the manifestations of such disability, and the herpes genitalis does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  


CONCLUSIONS OF LAW

1. The criteria for a 70 percent rating, but no higher for PTSD have been met, effective prior to June 25, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2011).  

2. For the entire period of the appeal, there is no legal basis for the assignment of a schedular evaluation in excess of 60 percent for herpes genitalis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.1-4.14, 4.118, Diagnostic Codes 7806, 7820 (effective as of August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete claims.  

The Veteran was notified in August 2005, February 2006, March 2006 and March 2010 letters as to the information and evidence needed to substantiate a claim for an increased disability rating and of his and VA's duties for gathering evidence.  The March 2006 letter also advised him of how VA assigns disability ratings and effective dates in compliance with the holding of Dingess v. Nicholson, 19 Vet.App. 473 (2006).  A September 2007 Statement of the Case (SOC) and a September 2007 Supplemental SOC (SSOC) advised him of the specific disability rating criteria pertinent to his increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  However, the Court held in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009) that VCAA notice in a claim for increased rating need not be "veteran specific" or include reference to impact on daily life or rating criteria.  He has received legally sufficient notice.  

The March 2006 letter was provided to the Veteran after the initial adjudication of his claims and thus represents a "timing error."  See Pelegrini v. Principi, 18 Vet.App. 112 (2004).  However, the claim was re-adjudicated in a May 2011 SSOC and timing errors can be effectively "cured" by such subsequent readjudication.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet.App. 370, 376 (2006).  

As noted above, this claim was remanded in March 2010.  In this remand the Board directed the RO/AMC to obtain any outstanding treatment records and schedule the Veteran for infectious disease and psychiatric examinations.    

Review of the record indicates that multiple attempts were made to obtain outstanding treatment records and associate them with the claims file.  Moreover, the Veteran has been afforded VA examinations in April 2010 to evaluate his skin and psychiatric disabilities.  Hence, the RO/AMC substantially completed the remand directives.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999).  The case has again been returned to the Board for appellate review.  

The applicable duties to notify and assist have been satisfied.  There is sufficient evidence on file in order to decide this appeal and the Veteran has been given ample opportunity to present evidence and argument in support of his claim.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Additionally, all the evidence in the claims file has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the claimant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but only such evidence as is relevant must be discussed).  The analyses in this decision focus on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  

The Merits of the Increased Rating Claim

General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet.App. 282 (1991).  

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet.App. 119, 126 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

A veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against a veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appealed claims.  See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet.App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  


Analysis

PTSD

The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125.  

Prior to June 25, 2007, the Veteran's PTSD was rated under Diagnostic Code 9411 as 50 percent disabling.  Psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  

Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102, Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Symptoms listed in VA's General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  Regarding GAF scores potentially relevant to this case, scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

The service treatment records do not reflect any psychiatric treatment during the Veteran's active duty service.  

The VA treatment records show he was first diagnosed with PTSD in April 2005.  For the period prior to June 25, 2007, these records reveal that he described symptoms including depression, avoidance and numbing, increased arousal, increased irritability, extreme isolating, detachment from relationships, exaggerated startle response, nightmares, hypervigilance, intrusive thoughts, flashbacks, obsessive compulsive behavior, chronic suicidal ideation, difficulty concentrating, poor attention span, social withdrawal, diminished closeness and generalized anxiety.  He recounted experiencing occasional angry outbursts due to his PTSD, and indicated that he was unemployed and did not have any significant occupational experiences outside of his military service.  At various times he reported that he gave his gun to his daughter because he was afraid of what he would do with it and that he would harm himself.  Mental status evaluation results from that time period include chronic suicidal ideation, thoughts of doing harm to others, depressed mood, irritability, anxiety with a mood congruent affect, and obsessive compulsive disorder.  These records show findings of normal thought processes, judgment and speech, and no delusions were observed.  On a Beck Depression Inventory performed in November 2004, he scored a 34, indicating extremely severe symptoms, and on a Beck Hopelessness Scale performed on the same date, he scored an 18, indicating severe symptoms.  During this time period, he was diagnosed with chronic PTSD, and had been assigned GAF scores of 55.  

In September 2005, the Veteran underwent a VA QTC examination, during which he reported constant symptoms of depression, irritability, fear, anger, insomnia and nightmares, which limit his ability to perform daily functions during remission/partial remission.  He indicated that he required continuous treatment to control his psychiatric condition because without medications he was unable to fully function in his daily life.  On mental status examination, the examiner indicated that the Veteran was a reliable historian.  The Veteran's orientation was observed to be within normal limits, and his appearance, hygiene and behavior were characterized as appropriate.  His affect and mood were described as abnormal with disturbance of motivation and mood.  Communication and speech were within normal limits, panic attacks were absent, and there was no delusional history present.  A the time of the examination, there were no delusions observed, obsessional rituals were absent, thought processes were appropriate, judgment was not impaired, and abstract thinking was normal.  Suicidal and homicidal ideation were absent.  The examiner noted that memory was impaired and the degree was described as mild, such as forgetting names, directions, and recent events.  The Veteran was diagnosed with chronic delayed PTSD, and was assigned a GAF score of 63.  The examiner opined that mentally, the Veteran occasionally had some interference in performing activities of daily living because of his condition, and that he would continue to experience difficulties in performing his daily chores.  The examiner also noted that the Veteran had difficulty in establishing and maintaining effective work and social relationships because of his combined conditions.  

The Board finds the clinical record and VA examination report to be competent, credible and probative evidence as to the severity of the Veteran's PTSD symptomatology prior to June 25, 2007.  

Moreover, the Board finds that the Veteran's lay assertions of his PTSD symptomatology are found to be credible.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Also, the Veteran's statements describing the symptoms of his service-connected psychiatric disorder are deemed competent evidence of the severity of his symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  
 
The Board finds that the probative lay and clinical evidence of record shows that, prior to June 25, 2007, the Veteran's PTSD symptoms met the criteria for a 70 percent evaluation.  The Board acknowledges that, prior to June 25, 2007, the Veteran's PTSD symptoms met some of the criteria for a 50 percent evaluation, but also met some of the criteria for the 70 percent evaluation, including suicidal ideation, obsessional rituals, impaired impulse control, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  Resolving the doubt in the Veteran's favor, the higher rating will be assigned prior to June 25, 2007, as his symptoms from that period meet the 70 percent criteria.  38 C.F.R. §§ 4.3, 4.7.  To this extent, his appeal is granted.  

The Board finds that the Veteran's PTSD symptoms do not more closely approximate the 100 percent criteria at any point in the appeals period, so the Board may not further stage his rating.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this regard, his symptoms do not more closely approximate total occupational and social impairment.  He does not have gross impairment in his thought processes.  Throughout the record, his thought processes have been described as coherent, with no evidence of delusions or audiovisual hallucinations, and he has not displayed inappropriate behavior.  Despite the September 2005 examiner's opinion that the Veteran occasionally had some interference in performing activities of daily living because of his condition, and that he would continue to experience difficulties in performing his daily chores, there is no evidence that he is unable to perform his activities of daily living due to his PTSD.  For these reasons, the Veteran's PTSD symptoms are most closely approximated by the 70 percent criteria, prior to June 25, 2007.  

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).  

The above determinations are based upon consideration of the applicable schedular criteria.  The Board finds that the Veteran's symptoms of depression, avoidance and numbing, increased arousal, increased irritability, extreme isolating, detachment from relationships, exaggerated startle response, nightmares, hypervigilance, intrusive thoughts, flashbacks, obsessive compulsive behavior, chronic suicidal ideation, difficulty concentrating, poor attention span, social withdrawal, diminished closeness and generalized anxiety are adequately described in the General Rating Formula for Mental Disorders.  The Veteran has submitted no evidence showing that his PTSD, for the period prior to June 25, 2007, has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation.  Moreover, the record fails to show that he was hospitalized for this disability prior to June 25, 2007.  As such, the Board is not required to remand this matter to the RO for referral actions outlined in 38 C.F.R. § 3.321(b)(1), which concerns the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Herpes Genitalis

The Veteran was granted entitlement to service connection for herpes genitalis in a December 1996 Board decision, which was implemented in a December 1999 RO rating decision, which assigned a noncompensable evaluation, effective January 15, 1992.  In January 2006 the Veteran filed a claim for an increased rating.  In April 2006, the evaluation was increased to 10 percent, effective January 30, 2006.  In October 2006, the evaluation was again increased to 30 percent, effective January 30, 2006.  In a May 2011 rating decision, the AMC granted a 60 percent evaluation for the service-connected herpes genitalis, effective January 30, 2006.  A 60 percent rating is the maximum allowable rating under 38 C.F.R. § 4.118, Diagnostic Codes 7899-7806, 7820.  The assignment of the 60 percent rating constitutes a full grant of benefits sought on appeal for the period beginning January 30, 2006, as it is the maximum schedular rating available.  

Under the rating criteria provided by DC 7820, infections of the skin not listed elsewhere (including bacterial, fungal, viral treponemal and parasitic diseases): Rate as disfigurement of the head face or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806) depending upon the predominant disability.  In this case, the Veteran's herpes genitalis has been rated under dermatitis, as his skin disability does not include any medical findings of disfigurement or scars.  38 C.F.R. § 4.118, DC 7820 (effective August 30, 2002).  

Under the rating criteria provided by DC 7806, a rating of 60 percent under the revised criteria is warranted when the condition covers an area of more than 40 percent of the entire body or when more than 40 percent of exposed areas affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period.  38 C.F.R. § 4.118, DC 7806 (effective August 30, 2002).  

As of October 23, 2008, revised provisions for evaluating the skin were enacted.  This new regulation, however, indicates that the revised provisions are applicable only to claims received on or after October 23, 2008.  Accordingly, because the Veteran's claim was received before that date, these revisions do not apply to the present case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Rather, this appeal will be considered solely under the criteria effective as of the January 2006 claim.  

The evaluation of the same disability under various diagnoses is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In the Veteran's case, the Board has considered the remaining Diagnostic Codes for rating the skin, and observes that the only code that could afford the Veteran a rating in excess of 60 percent, is Diagnostic Code 7800, for "burn scar(s) of the head, face or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck," which has a maximum rating of 80 percent.  However, as the Veteran's herpes genitalis does not involve his head, face or neck, this code may not be applied.  38 C.F.R. § 4.118, DC 7800.  

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).  

The above determinations are based upon consideration of the applicable schedular criteria.  The Veteran has submitted no evidence showing that his herpes genitalis has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation.  Moreover, the record fails to show that he was ever hospitalized for this disability.  As such, the Board is not required to remand this matter to the RO for referral actions outlined in 38 C.F.R. § 3.321(b)(1), which concerns the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

As no higher schedular rating is available, an increased rating for herpes genitalis is not warranted.  AB v. Brown, 6 Vet. App. 35, 38 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

A 70 percent evaluation for PTSD, prior to June 25, 2007, is granted.  

An evaluation in excess of 60 percent for herpes genitalis is denied.  


REMAND

Under Rice v. Shinseki, 22. Vet. App. 447 (2009), the Board must remand an increased rating issue if the Veteran, or the evidence of record, raises the issue of unemployability due to service-connected disabilities, as inextricably intertwined with the issue of entitlement to a TDIU.  

VA treatment records, dated prior to June 25, 2007, clearly indicate that the Veteran was unemployed and had no significant occupational experience outside of his military service.  An April 2005 VA treatment record shows that the Veteran reported difficulty with constructive use of his free time.  

As noted, on VA QTC examination in September 2005, the examiner opined that, mentally, the Veteran occasionally had some interference in performing activities of daily living because of his psychiatric disability, and that he would continue to experience difficulties in performing his daily chores.  The examiner also noted that the Veteran had difficulty in establishing and maintaining effective work and social relationships because of his combined conditions.  

Thus, the Board finds that the evidence of record raises the issue of whether the Veteran is unemployable due to his service-connected PTSD and other service-connected disabilities.  See Rice v. Shinseki, supra.  

In TDIU claims, the Court has held that the duty to assist requires that VA obtain an examination, which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2011); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011).  

A review of the claims file does not include such an opinion with respect to the Veteran's TDIU claim.  Accordingly, VA examination is warranted in order to obtain an opinion concerning the Veteran's employability.  

The actions identified herein are consistent with the duties to notify and assist imposed by VCAA.  See 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO/AMC of the responsibility to ensure full VCAA compliance.  Hence, in addition to the requested actions, the RO/AMC should also undertake any other development or notification action deemed warranted by VCAA prior to readjudicating the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1. The RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully complied with and satisfied, with respect to whether the Veteran is entitled to a TDIU rating, for the period prior to June 25, 2007.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2. The RO should take appropriate steps to send the Veteran and his representative a letter requesting that the information and, if necessary, authorization to enable VA to obtain any additional evidence pertinent to his claim for a TDIU rating, for the period prior to June 25, 2007.  

In particular, the RO should specifically request that the Veteran complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, so that VA will have information concerning his past employment.  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit to substantiate claim for a TDIU rating, for the period prior to June 25, 2007, and what VA will do.  

The letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3. After securing any necessary release forms, with full address information, the RO should request that all records of medical treatment not currently associated with the claims file should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.  

4. Next, after the development described above is completed, the RO should schedule the Veteran for a VA examination to address the matter of a TDIU rating for the period prior to June 25, 2007.  Prior to examining the Veteran, the examiner must review the entire claims file, including a complete copy of this remand, and in particular any pertinent treatment records and lay statements addressing the Veteran's employability and his service-connected disabilities, for the period prior to June 25, 2007.  All indicated tests should be performed and all findings should be reported in detail.  

The examiner should provide an opinion as to whether, without regard to age or the impact of any nonservice-connected disabilities, it is at least as likely as not (e.g., a 50 percent or greater probability) that, for the period prior to June 25, 2007, his service-connected disabilities, either separately or in combination, precluded the Veteran from securing and following a substantially gainful occupation consistent with his education and occupational experience.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

5. After completing of all indicated development, the RO should readjudicate the claim for a TDIU rating, for the period prior to June 25, 2007, based on all the evidence of record.  If the benefit sought on appeal remains denied, the RO should furnish a fully responsive SSOC to the Veteran and his representative and afford them a reasonable opportunity for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


